DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because “the flow meter” (l. 5) lacks antecedent basis in the claims. Although a flow meter system is set forth in claim 1, a “flow meter” is not positively recited.
Claim 8 is similarly objected to because “the flow meter” (l. 1) lacks antecedent basis in the claims.
Claims 10 and 20 are objected to because “the fluid” (ll. 1-2) lacks antecedent basis in the claims and it is unclear whether it is the same element as the previously recited gas flow.
Claim 20 is further objected to for depending from claim 21, when it appears Applicant intended for it to depend from claim 20, as similarly set forth in the set of apparatus claims 1-10. For the purpose of applying prior art, claim 21 is treated as depending from claim 20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 8 and 18 are improper because they depend from themselves, respectively. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannon (US 2016/0041019 A1).
Regarding claim 1, Hannon discloses a flow meter system (100; fig. 1) for monitoring gas flow in a conduit (¶ [0024]), comprising a plurality of components including: a sensor (103) for sensing a flow rate of the gas flow (flow sensor 103 measures a flow rate of gas through a conduit; ¶ [0024]); a communication device (107) for transmitting information corresponding to the sensed flow rate to a remote device (wireless communication module 107 transmits information corresponding to the sensed flow rate to remote monitoring and control system 109; ¶ [0026]); an energy harvesting device (301) for producing electrical energy from the gas flow to power operation of the communication device (107) or other component of the flow meter system (energy harvester 301 produces electrical energy from the gas flow to power operation of other components including wireless communication module 107 and flow sensor 103; ¶ [0030]); and an energy storage (305) device for storing electrical energy generated by the energy harvesting device (power storage device 305 stores electrical energy generated by energy harvester 301; ¶ [0030]). 
Regarding claim 6, Hannon discloses wherein the energy harvesting device (301) comprises a turbine (617; fig. 6) for generating electrical energy from the gas flow (rotor 617 generates electrical energy from the gas flow with stator 619; ¶ [0040]).
Regarding method claims 11 and 16, the method steps thereof are met by the operation of the apparatus of Hannon as set forth above with regard to claims 1 and 6.
Regarding claim 21, Hannon discloses a tangible computer medium (209, fig. 2) storing computer executable code, which when executed by one or more processors (203, 207), is configured to implement a method of monitoring gas flow in a conduit using a flow meter system (100) including a plurality of components, the method comprising: controlling receipt of data relating to a flow rate of the gas flow sensed by a sensor (103) of the flow meter system (control circuitry 203 and processor 207 control receipt of data by remote monitoring and control system 109, related to a flow rate sensed by flow sensor 103; ¶¶ [0036-0037]); controlling transmission of information corresponding to the sensed flow rate to a remote device (109) using a communication device (107) of the flow meter system (processor 207 controls transmission of sensed flow rate to remote monitoring and control system 109 using wireless communication module 107; ¶ [0037]); controlling production of electrical energy from the gas flow, by using an energy harvesting device (301), to power operation of the communication device (107) or other component of the flow meter (production of electrical energy from the gas flow is controlled, by using energy harvester 301 to power operation of other components including wireless communication module 107 and flow sensor 103; ¶ [0030]); and controlling storage, in an energy storage device (305) of the flow meter, of electrical energy generated by the energy harvesting device (storage of electrical energy in power storage device 305 is controlled; ¶¶ [0030, 0037]).

Claim(s) 1-4, 6, 9-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez et al. (US 6,886,414 B2).
Regarding claim 1, Gutierrez et al. discloses a flow meter system (fig. 1) for monitoring gas flow in a conduit (c. 1, ll. 64-65), comprising a plurality of components including: a sensor (82; fig. 4) for sensing a flow rate of the gas flow (sensor 82 senses a flow rate of gas through conduit 16 by detection of a rotation speed of impeller 20; c. 2, ll. 5-8 and c. 3, ll. 50-61); a communication device (124) for transmitting information corresponding to the sensed flow rate to a remote device (sensor electronics 124 transmits information corresponding to the sensed flow rate to external electronic devices 132; fig. 6); an energy harvesting device (70) for producing electrical energy from the gas flow to power operation of the communication device (124) or other component of the flow meter system (power generator 70 produces electrical energy from the gas flow to power operation of other components including sensor electronics 124 and external electronic devices 132; c. 2, ll. 42-50 and c. 3, ll. 29-32); and an energy storage (140; fig. 7) device for storing electrical energy generated by the energy harvesting device (rechargeable battery 140 stores electrical energy generated by power generator 70; c. 4, ll. 39-43). 
Regarding claims 2-4, Gutierrez et al. discloses wherein the sensor (82) is configured to sense the flow rate using the energy harvesting device (70) or a component thereof (sensor 82 senses the flow rate via the rotation of rotational element 72 of power generator 70; c. 2, ll. 42-51); wherein the energy harvesting device (70) comprises a turbine (20/42; fig. 1) through which the gas flow passes, the turbine (20/42) including a rotor (20) with a magnet (42; fig. 3) and a stator (50) with an electrical coil (54), the rotor (20) being configured to rotate due to gas flow thereby generating current on the electrical coil (54) for charging the energy storage device (140) or powering one or more components of the flow meter (the power generator includes magnet 42 and stator with coil 54, and impeller 20 and magnet 42 are configured to rotate due to gas flow generating current on coil 54 for supplying power to the flow meter system or to charge rechargeable battery 140; c. 2, ll. 20-29 and c. 4, ll. 39-43), the sensor (82) being configured to sense the current on the electrical coil (54) which has a frequency corresponding to the flow rate of the gas flow (c. 3, ll. 47-61); further comprising an AC-to-DC converter (88) for converting alternating current (AC) current on the electrical coil (54) to direct current (DC) for charging the energy storage device (140) or powering one or more components of the flow meter system (rectifying circuitry 88 converts the sinusoidal alternating current SAC on coil 54 to DC for powering components of the flow meter or charging rechargeable battery 140; c. 2, ll. 46-50 and c. 4, ll. 39-41).
Regarding claims 6, 9, and 10, Gutierrez et al. discloses wherein the energy harvesting device (70) comprises a turbine (20/72) for generating electrical energy from the gas flow (c. 2, ll. 37-44); wherein the information, which corresponds to the flow rate, is transmitted in real time as a pulse signal via the communication device (the signal from sensor 82 may be transmitted as an alternating current signal without being rectified by rectifying circuitry 88; c. 2, ll. 50-51); wherein in response to the flow rate of the fluid falling below a level at which the electrical energy generated by the energy harvesting device (70) is sufficient to power one or more components of the flow meter (10), the one or more components of the flow meter are powered using the stored electrical energy of the energy storage device. (when flow meter 10 is not running or more power is needed than can be provided by the power generator, rechargeable battery 140 supplies the required power; c. 4, ll. 43-46).
Regarding method claims 11-14, 16, 19, and 20, the method steps thereof are met by the operation of the apparatus of Gutierrez et al. as set forth above with regard to claims 1-4, 6, 9, and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 8, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannon (US 2016/0041019 A1) in view of Feller (US 8,746,032 B1) and further, in view of Berkcan et al. (US 2017/0085966 A1).
Regarding claims 7 and 8, Hannon discloses the invention as set forth above with regard to claims 1 and 6.
Hannon is silent on a differential pressure sensor.
Feller teaches a flow meter system (10; fig. 1B) for monitoring gas flow, comprising: a differential pressure conduit (12) having an orifice plate (22) through which the flow passes, a sensor (20) comprising a pressure differential sensor for sensing a pressure differential of the flow upstream and downstream of the orifice plate using pressure taps (differential pressure sensor 20 senses a pressure differential upstream and downstream of orifice plate 22; c. 4, ll. 12-18 and fig. 1B); wherein the conduit (12) includes an orifice plate (22), the sensor (20) comprises a pressure differential sensor for sensing a pressure differential of the gas flow upstream and downstream of the orifice plate using pressure taps (differential pressure sensor 20 senses a pressure differential upstream and downstream of orifice plate 22; c. 4, ll. 12-18 and fig. 1B), and a turbine is configured to receive a portion of the gas flow from the conduit (12) through at least one of the pressure taps (thermal flow meter 18 may receive output from a turbine flow meter; c. 5, ll. 5-9); wherein the flow meter further comprises a valve switch (24) for selectively directing the portion of the gas flow to the pressure differential sensor (20) or the turbine (valves 24 can selectively direct a portion of the flow to pressure differential sensor 20 or a turbine flow meter in-line with thermal flow meter 18; c. 4, ll. 60-64 and fig. 1B).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hannon with the differential pressure sensing arrangement of Feller to provide an accurate flow measurement over an increased range of flows (Feller, c. 1, ll. 62-65).
Regarding method claims 17 and 18, the method steps thereof are met by the operation of Hannon in view of Feller as set forth above with regard to claims 7 and 8.
Regarding claim 5, Hannon discloses the invention as set forth above with regard to claims 1 and 2.
Hannon is silent on a differential pressure sensor.
Feller teaches a flow meter system (10; fig. 1B) for monitoring gas flow, comprising: a differential pressure conduit (12) having an orifice plate (22) through which the flow passes, a sensor (20) comprising a pressure differential sensor for sensing a pressure differential of the flow upstream and downstream of the orifice plate using pressure taps (differential pressure sensor 20 senses a pressure differential upstream and downstream of orifice plate 22; c. 4, ll. 12-18 and fig. 1B); wherein the conduit (12) includes an orifice plate (22), the sensor (20) comprises a pressure differential sensor for sensing a pressure differential of the gas flow upstream and downstream of the orifice plate using pressure taps (differential pressure sensor 20 senses a pressure differential upstream and downstream of orifice plate 22; c. 4, ll. 12-18 and fig. 1B), and a turbine is configured to receive a portion of the gas flow from the conduit (12) through at least one of the pressure taps (thermal flow meter 18 may receive output from a turbine flow meter; c. 5, ll. 5-9); wherein the flow meter further comprises a valve switch (24) for selectively directing the portion of the gas flow to the pressure differential sensor (20) or the turbine (valves 24 can selectively direct a portion of the flow to pressure differential sensor 20 or a turbine flow meter in-line with thermal flow meter 18; c. 4, ll. 60-64 and fig. 1B).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hannon with the differential pressure sensing arrangement of Feller to provide an accurate flow measurement over an increased range of flows (Feller, c. 1, ll. 62-65).
Additionally, although Hannon discloses an energy harvesting device (301) for generating electrical energy from the gas flow (¶ [0040]), it is silent on a thermoelectric generator.
Berkcan et al. teaches a thermoelectric generator (154; fig. 13) to convert heat generated from the gas flow passing through a conduit (70) to electrical energy for charging an energy storage device (2) or powering one or more components of a flow meter system (thermoelectric device 154 converts heat from the gas flow to electrical energy for powering the meter; ¶ [0067]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Hannon with the thermoelectric generator of Berkcan et al. to generate an increased amount of power to supply to the meter (Berkcan, ¶ [0067]).
Regarding method claim 15, the method steps thereof are met by the operation of Hannon in view of Feller, and further in view of Berkcan as set forth above with regard to claim 5.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852